DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s submission filed on June 24, 2022.  Claims 1-11, 13-17 and 19-20 have been amended.
Currently claims 1-20 are pending. Claims 1, 10 and 19 are independent.  


Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
Applicant’s amendments to claims 1-11, 13-17 and 19-20 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-20 is maintained



Response to Arguments
Applicant’s amendments filed on June 24, 2022 have been fully considered but are not persuasive.

In the Remarks on page 15, Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection that the claimed subject matter, as a whole, does not fall within the “b) Certain methods of organizing human activity” category as the claims are directed toward generating graphic user interface dashboard templates, which is clearly not a method of organizing human activity.
In response to Applicant’s argument, the Examiner respectfully disagrees. Generating graphic user interface dashboard templates is no more than generic computer functions for displaying a user interface, which has been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016); See also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed a system for providing web pages tailored to an individual user, comprising an interactive interface having a display that depicts customized content based on (1) information known about the user and (2) navigation data. 792 F.3d. at 1369, 115 USPQ2d at 1641).  The Federal Circuit determined that both types of customization were abstract ideas.


In the Remarks on page 17, Applicant argues that Tankersley and Gkoulalas-Divanis, whether taken alone or in combination, fail to disclose “automatically populating, by one or more processors, a new graphical user interface dashboard template with data for future occurrences of the issue type based, at least in part, on the generated generalized data source parameters” as required by claim 1. However, Applicant’s argument is directed to the newly amended claim, and therefore, the newly amended claims will be fully addressed in this Office Action.

Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1, 4, 5, 7 and 8 recite one or more “by one or more processors” render the claims indefinite because it is unclear to the Examiner whether each step in claim 1 and the dependent claims is performed by a different “one or more processors” or by the same “one or more processors”. Applicant is required to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Examiner interpreted the claims to read “by the one or more processors” for all steps except the first “by one or more processors” in claim 1 for the purpose of examination.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-9 are directed to a method for generation of graphical user interface dashboard templates, which falls within the statutory category of a process; claims 10-18 are directed to a system comprising one or more computer processors and one or more computer readable storage media, which falls within the statutory category of a machine; claims 19-20 are directed to a computer program product comprising one or more computer readable storage media, is not construed as being transitory signals per se (see ¶ 64), stored with program instructions, which falls within the statutory category of a product.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method as representative. Claim 1 recites limitations of “tracking user interaction with an editable graphic user interface dashboard, mapping based on the gathered one or more per-generated chart selection, generating generalized data source parameters for one or more data field associated with the issue type that were previously utilized to generate the one or more pre-generated chart selections, populating a new graphical user interface dashboard template with data for future occurrences of the issue type based on the generated generalized data source parameters”; claims 2-9 recite the limitations of “generating a dashboard template instance for a current issue instance, populating the generalized data source parameters with specific parameters, grouping user interactions for issue instance that relate to a same issue type, identifying one or more fields of one or more events that is a chart data source parameter to store event field to data source parameter pairs, identifying event field to data source parameter pairs present in a configurable proportion, generalizing the data source parameters of the identified event field, performing association rule mining on identified issue type to chart pairs to produce association rules between common issue type to chart pairs, producing a series of association rules between issue types and chart visualization type, tracking user interactions with an editable graphic user interface dashboard …includes monitoring selections and modifications to a generated dashboard template instance to provide feedback, tracking user interactions with an editable graphic user interface dashboard…, receiving a current issue instance and determining if the issue instance is an issue type for which dashboard information is stored, if no stored dashboard information is available, monitoring user interactions to generate dashboard information for the new issue type”. None of the limitations recites technological implementation details for any of these steps, but instead recite only results desired by any and all possible means. The limitations, as drafted, are methods in practicing fundamental economic principles (including hedging, insurance, mitigating risk), commercial interactions (including marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). For example, the Specification describes “The computer-implemented method includes monitoring user interactions…when handling issue instances to gather chart selections” (see Abstract, ¶ 3). Thus, the claims recite an abstract idea falls in the certain methods of organizing human activity. See 84 Fed. Reg. 52. The mere nominal recitation of generic computer components (e.g., one or more processors, editable graphic user interface dashboard, a graphical visualization) and the term “automatically” do not take the claim limitations out of the certain methods of organizing human interactions grouping. Accordingly, the claims recite an abstract idea.  
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 recites “one or more computer processors”, “an editable graphic user interface dashboard”, “a graphical visualization”, and the term “automatically”. The Specification discloses the processors at recited at a high level of generality, for example, “The computer system includes one or more computer processors, one or more computer readable storage media, and program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors.” See Spec. ¶ 4. Thus, the additional elements, whether considered individually or as an ordered combination, nothing in the claim elements reflects an improvement to the functioning of a computer itself or another technology; or effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Therefore, the additional elements do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claim 1 recites “one or more computer processors”, “an editable graphic user interface dashboard”, “a graphical visualization”, and the term “automatically”. The Specification discloses the processors at recited at a high level of generality and merely invoked as tools to perform the generic computer functions including receiving, displaying, and transmitting data over a network, for example, “The computer system includes one or more computer processors, one or more computer readable storage media, and program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors.” See Spec. ¶ 4. At best, the one or more processors may perform the steps of storing dashboard information, displaying the editable graphic user interface dashboard, displaying the graphical visualization of one or more parameters of a data source, and receiving a current issue instance [for another device over a network]. However, using the generic computer components for receiving, displaying, storing and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at a1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016); Storing and retrieving (accessing) information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Therefore, simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of limitations do not provide significantly more to the abstract idea (MPEP 2106.05(f) & (h)).  
For the foregoing reasons, claims 1-9 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other system claims 10-18 and product claims 19-20 parallel claims 1-9—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tankersley et al., (US 2018/0024901, hereinafter: Tankersley), and in view of Gkoulalas-Divanis, (US 2019/0303619, hereinafter: Gkoulalas). 
Regarding claim 1, Tankersley discloses a computer-implemented method for generation of graphical user interface dashboard templates, comprising: 
tracking, by one or more processors (see ¶ 1169), user interactions with an editable graphic user interface dashboard when handling issue instances to gather one or more pre-generated chart selections, wherein a chart is a graphical visualization of one or more parameters of a data source (see ¶ 310, ¶ 321-322, ¶ 361, ¶ 801-804, ¶ 835, ¶ 863, ¶ 1194, ¶ 1201, ¶ 1215-1216, ¶ 1255); 
dynamically mapping, by one or more processors, based on the gathered one or more pre-generated chart selections common associations between the issue type and one or more chart visualization attributes (see ¶ 371, ¶ 384, ¶ 449, ¶ 575, ¶ 749, ¶ 881, ¶ 857, ¶ 797, ¶ 864-865, ¶ 986, ¶ 990); and
automatically populating, by one or more processors, a new graphical user interface dashboard template with data for future occurrences of the issue type based, at least in part, on the generated generalized data source parameters (see ¶ 169, ¶ 311, ¶ 325, ¶ 387: creating an entity definition, the GUI can include text boxes A-B that enables a user to specify a field value pair to use during the search to find events pertaining to the entity, the text boxes are automatically populated with field names-field value pair information that was previous specified for the entity definition; ¶ 516, ¶ 529).

Tankersley discloses the service monitoring system may employ the generalized data representation formats for data items in a particular IT environment (see ¶ 759-760, ¶ 1795).
Tankersley does not explicitly discloses the following limitations; however, Gkoulalas in an analogous art for data de-identification discloses
generating, by one or more processors, generalized data source parameters for one or more data fields  associated with the issue type that were previously utilized to generate the one or more pre-generated chart selections to enable an automatic selection of one or more the data source parameters for future issues of the same issue type (see ¶ 13, ¶ 25-27, ¶ 35-37, and claim 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tankersley to include the teaching of Gkoulalas in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for the flexibility of data presentation, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As a courtesy note to the Applicant, the phrase(s) that describe the use of  “the issue type  that were previously utilized to generate the one or more pre-generated chart selections to enable an automatic selection of one or more the data source parameters for future issues of the same issue type” are directed to intended use language and is not given patentable weight. If Applicant desires to given the functional phrase(s) a greater patentable weight, the Examiner respectfully recommends Applicant to positively recite the function in the claim. 

Regarding claim 10, Tankersley  discloses a computer system for generation of dashboard templates for operations management, comprising: 
one or more computer processors (see ¶ 1169); 
one or more computer readable storage media (see ¶ 1869); and 
computer program instructions, the computer program instructions being stored on the one or more computer readable storage media for execution by the one or more computer processors (see ¶ 1885): 
the computer program instructions including instructions to: 
track user interactions with an editable graphic user interface dashboard when handling issue instances to gather one or more pre-generated chart selections, wherein a chart is a graphical visualization of one or more parameters of a data source (see  ¶ 310, ¶ 321-322, ¶ 361, ¶ 801-804, ¶ 835, ¶ 863, ¶ 1194, ¶ 1201, ¶ 1215-1216, ¶ 1255); 
dynamically map, based on the gathered one or more pre-generated chart selections common associations between the issue type and one or more chart visualization attributes (see ¶ 371, ¶ 384, ¶ 449, ¶ 575, ¶ 749, ¶ 881, ¶ 857, ¶ 797, ¶ 864-865, ¶ 986, ¶ 990); and
automatically populate a new graphical user interface dashboard template with data for future occurrences of the issue type based, at least in part, on the generated generalized data source parameters (see ¶ 169, ¶ 311, ¶ 325, ¶ 387: creating an entity definition, the GUI can include text boxes A-B that enables a user to specify a field value pair to use during the search to find events pertaining to the entity, the text boxes are automatically populated with field names-field value pair information that was previous specified for the entity definition; ¶ 516, ¶ 529).
 
Tankersley discloses the service monitoring system may employ the generalized data representation formats for data items in a particular IT environment (see ¶ 1795).
Tankersley does not explicitly discloses the following limitations; however, Gkoulalas in an analogous art for data de-identification discloses
generate generalized data source parameters for one or more data fields associated with the issue type that were previously utilized to generate the one or more pre-generated chart selections to enable an automatic selection of one or more the data source parameters for future issues of the same issue type (see ¶ 13, ¶ 25-27, ¶ 35-37, and claim 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tankersley to include the teaching of Gkoulalas in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for the flexibility of data presentation, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As a courtesy note to the Applicant, the phrase(s) that describe the use of  “the issue type  that were previously utilized to generate the one or more pre-generated chart selections to enable an automatic selection of one or more the data source parameters for future issues of the same issue type” are directed to intended use language and is not given patentable weight. If Applicant desires to given the functional phrase(s) a greater patentable weight, the Examiner respectfully recommends Applicant to positively recite the function in the claim. 

Regarding claim 19, Tankersley discloses a computer program product for generation of dashboard templates for operations management, the computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (see ¶ 1885 and claim 1), the program instructions including instructions to: 
track user interactions with an editable graphic user interface dashboard when handling issue instances to gather one or more pre-generated chart selections, wherein a chart is a graphical visualization of one or more parameters of a data source (see ¶ 310, ¶ 321-322, ¶ 361, ¶ 801-804, ¶ 835, ¶ 863, ¶ 1194, ¶ 1201, ¶ 1215-1216, ¶ 1255); 
dynamically map, based on the gathered one or more pre-generated chart selections common associations between the issue type and one or more chart visualization attributes (see ¶ 371, ¶ 384, ¶ 449, ¶ 575, ¶ 749, ¶ 881, ¶ 857, ¶ 797, ¶ 864-865, ¶ 986, ¶ 990); and
automatically populate a new graphical user interface dashboard template with data for future occurrences of the issue type based, at least in part, on the generated generalized data source parameters (see ¶ 169, ¶ 311, ¶ 325, ¶ 387: creating an entity definition, the GUI can include text boxes A-B that enables a user to specify a field value pair to use during the search to find events pertaining to the entity, the text boxes are automatically populated with field names-field value pair information that was previous specified for the entity definition; ¶ 516, ¶ 529).

Tankersley discloses the service monitoring system may employ the generalized data representation formats for data items in a particular IT environment (see ¶ 1795).
Tankersley does not explicitly discloses the following limitations; however, Gkoulalas in an analogous art for data de-identification discloses
generate generalized data source parameters for one or more data fields  associated with the issue type  that were previously utilized to generate the one or more pre-generated chart selections to enable an automatic selection of one or more the data source parameters for future issues of the same issue type (see ¶ 13, ¶ 25-27, ¶ 35-37, and claim 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tankersley to include the teaching of Gkoulalas in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for the flexibility of data presentation, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As a courtesy note to the Applicant, the phrase(s) that describe the use of  “the issue type  that were previously utilized to generate the one or more pre-generated chart selections to enable an automatic selection of one or more the data source parameters for future issues of the same issue type” are directed to intended use language and is not given patentable weight. If Applicant desires to given the functional phrase(s) a greater patentable weight, the Examiner respectfully recommends Applicant to positively recite the function in the claim. 

Regarding claims 2, 11 and 20, Tankersley discloses the method/system/product as discussed above, including: 
generating a dashboard template instance for a current issue instance of a known issue type, wherein the dashboard template instance includes options of one or more likely chart visualization types with one or more generalized data source parameters (see ¶ 322, ¶ 361, ¶ 965. ¶ 1331, ¶ 1353, ¶ 1795); and 
populating the generalized data source parameters with specific parameters for the current issue instance based on attributes of events in the current issue instance (see ¶ 389, ¶ 410, ¶ 1601).  

Regarding claims 3 and 12, Tankersley discloses the method/system/product as discussed above, further including grouping user interactions for issue instances that relate to a same issue type based on the information of the issue instance when identifying issue type to chart pairs (see ¶ 751, ¶ 755, ¶ 1292, ¶ 1311, ¶ 1316, ¶ 1325).  

Regarding claims 4 and 13, Tankersley discloses the method/system/product as discussed above, wherein generating, by one or more processors, generalized data source parameters for one or more data fields associated with the issue type that were previously utilized to generate the one or more pre-generated chart selections to enable an automatic selection of one or more the data source parameters for future issues of the same issue type further: 
identifying, by the one or more processor, one or more fields of one or more events that is a chart data source parameter to store event field to data source parameter pairs (see ¶ 358, ¶ 374-375, ¶ 381-384, ¶ 545, ¶ 1291, ¶ 1851); 
identifying, by the one or more processor,  event field to data source parameter pairs present in a configurable proportion of issue instances (see ¶ 312, ¶ 737, ¶ 807, ¶ 811, ¶ 1533).
 Tankersley discloses the service monitoring system may employ the generalized data representation formats for data items in a particular IT environment (see ¶ 1795).
Tankersley does not explicitly discloses the following limitations; however, Gkoulalas in an analogous art for data de-identification discloses
generalizing, by the one or more processor, the data source parameters of the identified event field to data source parameter pairs (see ¶ 27, ¶ 37, and claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tankersley to include the teaching of Gkoulalas in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for the flexibility of data presentation, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 5 and 14, Tankersley discloses the method/system/product as discussed above, wherein dynamically mapping, by one or more processors, based on the gathered one or more pre-generated chart selections, common associations between an issue type and one or more chart visualization attributes further includes: performing, by the one or more processors: 
performing, by the one or more processors, association rule mining on identified issue type to chart pairs to produce association rules between common issue type to chart pairs (see ¶ 325, ¶ 336, ¶ 553, ¶ 745-747, ¶ 797, ¶ 1291, ¶ 1756).  

Regarding claims 6 and 15, Tankersley discloses the method/system/product as discussed above, further including: 
producing, by one or more processors, a series of association rules between issue types and chart visualization types with a support value and a confidence value to allow filtering to chart visualization attributes likely to be used by an operator for each issue type (see ¶ 44, ¶ 68, ¶ 343, ¶ 549, ¶ 1729, ¶ 1756, ¶ 1759).  

Regarding claims 7 and 16, Tankersley discloses the method/system/product as discussed above, wherein tracking, by one or more processors, user interactions with an editable graphic issue type (see ¶ 743, ¶ 1048, ¶ 1053-1054).  

Regarding claims 8 and 17, Tankersley discloses the method/system/product as discussed above, tracking, by one or more processors, user interactions with an editable graphic user interface dashboard when handling issue instances to gather one or more pre-generated chart selections when handling issue instances for an issue type gathers sufficient information for an issue type to store dashboard information for a new issue type (see ¶ 322-324, ¶ 1032, ¶ 1252, ¶ 1310, ¶ 1468).  

Regarding claims 9 and 18, Tankersley discloses the method/system/product as discussed above, further including: 
receiving, by one or more processors, a current issue instance and determining if the issue instance is an issue type for which dashboard information is stored (see ¶ 149, ¶ 305, ¶ 324-326, ¶ 552, ¶ 1209); and 
if no stored dashboard information is available, monitoring, by one or more processors, user interactions to generate dashboard information for the new issue type (see ¶ 581-582, ¶ 591).  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhide et al., (US 10305758 B1) discloses a service monitoring system for monitoring the IT environment groups together related notable events that are received during system operation.
Choudhary et al., (US 2018/0234307) discloses a method for monitoring performance of a system at a service level using key performance indicators derived from machine data pertaining to an information technology (IT) environment.
“Dashboard User Guide For Water Quality Surveillance and Response System”, by EPA, United States Environmental Protection Agency, November 2015.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624